


Exhibit 10.1




EMPLOYMENT AGREEMENT



          THIS EMPLOYMENT AGREEMENT (“Agreement”) is effective as of October 1,
2006, between Material Technologies, Inc., a Delaware corporation (“Company”),
and Robert M. Bernstein, an individual (“Employee”).



RECITALS



          WHEREAS, each party desires to memorialize in writing, the terms and
conditions of Employee’s employment as set forth in this Agreement. 

          NOW, THEREFORE, the parties agree as follows:

          1.       Employment.

          Except as otherwise provided in Section 8, Company hereby agrees and
promises to employ Employee for a period of three (3) years commencing October
1, 2006, and ending September 30, 2009 (“Term”), and Employee hereby accepts and
agrees to said employment on the terms and conditions set forth herein. This
Agreement shall be renewed automatically for succeeding terms of one (1) year
each, unless either party gives notice to the other at least ninety (90) days
prior to the expiration of any term of his or its intention not to renew.  These
dates shall be calendared.

          2.       Position.

                    2.1.      General Duties.  During the term of his employment
hereunder, Employee shall be employed as Chief Executive Officer, President and
Chairman of the Board.   Employee shall devote such time and services to Company
as is reasonably necessary to perform the duties of his position pursuant to
this Agreement, with fidelity, to the best of his ability, and in the best
interest of Company.

                    2.2.      Matters Requiring Consent of the Board of
Directors. In his position as Chief Executive Officer, etc., Employee shall not,
without specific written approval of the Company’s Board of Directors, do or
contract to do any of the following:


> > (1)        Bind the Company to a liquidation event, such as liquidation,
> > dissolution or winding up of the Company, whether voluntary or involuntary;
> > (2) Bind the Company to a sale of all or substantially all of the assets of
> > the Company; (3) Bind the Company to a transaction that would result in a
> > change of the control of the Company






1

--------------------------------------------------------------------------------





          3.       Compensation.

                    3.1       Base Salary.  During the term of this Agreement,
Company agrees to pay Employee a Base Salary of $250,000 per year.  The Base
Salary shall be payable as current salary, in semi-monthly installments subject
to all applicable withholdings and deductions.  Any increases in the Base Salary
will be at the sole discretion of the Company’s Board of Directors.      

          4.       Additional Benefits.

          During the employment term, Employee shall be entitled to receive all
other benefits of employment generally available to Chief Executive Officers
with similar companies, including medical, dental, life and disability insurance
benefits, and participation in Company’s pension plan and profit-sharing plan.

          Employee shall be entitled to an aggregate of four (4) weeks vacation
during each calendar year of the Term hereof.  Vacation days may be accumulated
and shall not be lost if not used prior to the end of any calendar year. 
Vacation days shall be prorated for partial calendar years.

          Employee shall be entitled to such holidays as are established by
Company for all employees.

          Company reserves the right to modify, suspend or discontinue any and
all of the above benefit plans, policies, and practices at any time without
notice to or recourse by Employee, so long as such action is taken generally
with respect to other similarly situated persons and does not single out
Employee.

          5.       Expense Reimbursement.

          During the Term, to the extent that such expenditures satisfy the
criteria under the Internal Revenue Code for deductibility by Company (whether
or not fully deductible) for federal income tax purposes as ordinary and
necessary business expenses, Company shall reimburse Employee promptly for
reasonable business expenses, including travel, entertainment, parking, business
meetings, and professional dues, made and substantiated in accordance with the
policies and procedures established from time to time by Company with respect to
Company’s other executive and managerial employees.

          6.       Termination of Employment.

                    6.1       For Cause Termination of Agreement.  Company may
terminate this Agreement at any time without notice if Employee commits any
material act of dishonesty, discloses Confidential Information, (as defined in
Paragraph 7.2) is guilty of gross carelessness or gross misconduct, engages in
unfair competition (as defined in Paragraph 7.1), or unjustifiably and
materially neglects his duties under this Agreement.

                    6.2       Disability Defined.  Employee shall be considered
“disabled” under this Agreement on the date Company determines (“Determination
Date”) that Employee is unable to





2

--------------------------------------------------------------------------------





substantially perform his duties under this Agreement by reason of one or more
physical or mental impairments which the Company has reasonable cause to expect
to: (i) result in death or permanent mental or physical incapacitation within
twelve (12) months; or (ii) last for a continuous period of nine (9) months.

                    6.3       Termination Date.  The date Employee’s employment
hereunder is deemed terminated shall hereinafter be referred to as the
“Termination Date”.  Upon the Termination Date, all obligations of Company under
this Agreement shall immediately terminate, and Company shall have no further
liability to Employee under this Agreement, except for any accrued but unpaid
obligations hereunder.  The Termination Date shall be determined as follows:

                                6.3.1    Employee’s employment shall be deemed
terminated immediately upon the date of the event permitting the Company to
terminate the Employee for cause as defined in Section 6.1 above.

                                6.3.2    Employee’s employment shall be deemed
terminated immediately upon Employee’s death; in such case, the Termination Date
shall be the date of death.

                                6.3.3    In the event of Employee’s Disability,
the Termination Date shall be the date Company gives written notice to Employee
of its election to terminate Employee’s employment in accordance with the notice
provisions of Paragraph 8 herein.

                                6.3.4    In the event Company elects to
terminate Employee’s employment, except for cause under Section 6.3.1 (in which
case termination is immediate), it shall give Employee written notice of its
election to terminate such employment in accordance with Paragraph 8 herein. 
The Termination Date in such case shall be deemed to be thirty (30) days
following the date Employee is deemed to have received notice in accordance with
the provisions of Paragraph 8 herein.

                                6.3.5    In the event Employee elects to
terminate his employment, he shall give Company written notice of his election
to terminate such employment in accordance with Paragraph 8 herein.  The
Termination Date in such case shall be deemed to be thirty (30) days following
the date Company is deemed to have received notice in accordance with the
provisions of Paragraph 8 herein.

                                6.3.6    If not otherwise terminated in
accordance with the terms contained herein, the Termination Date shall be
September 29, 2009, unless renewed in accordance with this Agreement.

                    6.4       Pro-rations.  Any Base Compensation payable to
Employee hereunder shall be prorated through the Termination Date.  Bonuses, if
any, shall be prorated through the Termination Date.







3

--------------------------------------------------------------------------------





                    6.5       Severance Payment/Options.

                                6.5.1    If the Termination Date is determined
pursuant to Paragraph 6.3.1,   or 6.3.5: (i) Employee shall not be entitled to
receive any Severance Payment, as hereinafter defined.  If the Termination Date
is determined pursuant to Paragraph 6.3.2, 6.3.3, or 6.3.4 Employee, or his
estate if he is deceased shall be entitled to receive a severance payment equal
to one (1) full year of Employee’s Base Compensation as of that Termination Date
(the “Severance Payment”), said payments to be made in accordance with the
normal payroll cycle of Company and subject to any required tax withholdings and
deductions

          7.       Restrictive Covenants. 

                    7.1       Nondisclosure of Confidential Information. 
Company has and will continue to develop, compile, and own certain Confidential
Information (as defined below) that has a great value in and to its business. 
Employee has and will continue to have access to Confidential Information of
Company’s clients.  Clients shall mean any persons or entities for whom Company
performs services or from whom Company obtains information.  Employee and
Company acknowledge and agree that in the course of working with each other
pursuant to this Agreement, Employee will have access to Confidential
Information of Company, that such Confidential Information is the property of
the Company and shall remain so.  Employee hereby agrees that he will not
publish, disclose, disseminate nor communicate, at any time during or after the
termination of this Agreement, to any third party or make any use of the
Confidential Information except for the benefit of Company.  Employee hereby
understands and agrees that the Confidential Information is important, material,
and gravely affects the effective and successful conduct of Company’s business
and goodwill and that any unauthorized use of Company’s Confidential Information
shall constitute unfair competition and a material breach of this Agreement. 
Employee shall be liable for any and all damages incurred as a result of any
such unauthorized use in addition to the remedies provided in Section 7.5 below.

                    7.2       Definition.  Confidential Information includes not
only information disclosed by Company or its clients to Employee in the course
of its employment but also: (1) information developed or learned by Employee
during the term of this Agreement with Company; (2)  information that has or
could have commercial value or other utility in the business in which Company or
its clients are engaged or in which they contemplate engaging; or (3)
information of which the unauthorized disclosure could be detrimental to the
interest of Company or its clients, whether or not such information is
identified as Confidential Information by Company or its clients.

          Confidential Information means any and all information and data
concerning Company’s marketing, sales and seminar techniques, tax strategies,
estate planning strategies and models, processes, formulas, pricing, trade
secrets, innovations, inventions, discoveries, improvements, research or
development and test results, specifications, data, know-how, formats, marketing
plans, business plans and strategies, forecasts, financial information, budgets,
projections, and client and supplier identities characteristics, and
agreements.  Such information may be contained in materials such as customer,
price and supplier lists; reports; or computer programs; or may constitute
unwritten information, techniques, processes, practices or knowledge.





4

--------------------------------------------------------------------------------





                    7.3.       Devotion to Company’s Business. 

                    (a)         Subject to the exceptions set forth herein,
Employee shall devote the requisite levels of his time, ability, and attention
to the business of Company during the term of his employment necessary to
effectively and efficiently execute all job responsibilities set forth in
Section 2.1.  Employee may devote time and attention to other activities that do
not compete with Company or interfere with Employee’s obligations, duties and
responsibilities to Company hereunder.

                    (b)        During Employee’s employment with Company,
Employee shall not engage in any other business duties or pursuits whatsoever,
or directly or indirectly render any services of a business, commercial, or
professional nature to any other person or organization, whether for
compensation or otherwise, that competes or could compete with Company or
interfere with Employee’s obligations, duties and responsibilities to Company
hereunder, without the prior written consent of Company’s Board of Directors. 
However, the expenditure of reasonable amounts of time for educational,
charitable, or professional activities shall not be deemed a breach of this
agreement if those activities do not materially interfere with the services
required under this agreement and shall not require the prior unanimous written
consent of Company’s Board of Directors.

                    This Agreement shall not be interpreted to prohibit Employee
from making passive personal investments or conducting private business affairs
if those activities do not interfere or conflict with the services required
under this agreement.  However, during the term of Employee’s employment,
Employee shall not directly or indirectly acquire, hold, or retain any interest
in any business competing with or similar in nature to the business of Company.

                    7.4.        Competitive Activities.  While Employee is an
employee of Company, and for a period of six (6) months after termination,
Employee shall not, directly or indirectly, either as an employee, employer,
consultant, agent, principal partner, stockholder, corporate officer, director,
or in any other individual or representative capacity, engage or participate in
any business that is in the industry as Company.  In the event Employee is
terminated by Company without cause then the provisions of this Section 7.4 will
not be applicable.  Employee further acknowledges that this non-compete
provision itself survives the termination of this Agreement.

                    7.5.        Uniqueness of Employee’s Services.  Employee
hereby represents and agrees that the services to be performed by Employee under
this agreement are of a special, unique, unusual, extraordinary and intellectual
character that gives them a peculiar value, the loss of which cannot be
reasonably or adequately compensated in damages in an action at law.  Employee
therefore expressly agrees that Company, in addition to any other rights or
remedies that Company may posses, shall be entitled to injunctive and other
equitable relief to prevent or remedy a breach of this contract by Employee. 
The parties are aware that under California law specific performance may not be
available to enforce all breaches of this agreement but acknowledge that for all
such material breaches of this agreement the non-breaching party would be harmed
and both parties agree that this harm will be recoverable through monetary
damages.






5

--------------------------------------------------------------------------------





          8.       Notices.

          Any notices to be given hereunder by either party to the other shall
be in writing and may be transmitted by personal delivery or facsimile or
overnight mail.  Notices shall be addressed to the parties at the addresses
below.  Such notice or communication shall be deemed to have been given or made,
as of the date of delivery, as evidenced by a signed declaration under penalty
of perjury in the event of personal delivery, as evidenced by a facsimile
confirmation sheet in the event of facsimile delivery, or as evidenced by proof
of overnight delivery in the event of delivery by overnight courier.

          If to Employer:              Material Technologies, Inc.
                                              11661 San Vicente Boulevard, Suite
707
                                               Los Angeles, CA 90049
                                               Facsimile: (310) 473-3177

          with a copy to:               The Lebrecht Group, APLC
                                                9900 Research Drive
                                                Irvine, CA  92618
                                                Attn:  Craig V. Butler, Esq.
                                                Facsimile:  (949) 635-1244

          If to Employee:               Robert M. Bernstein
                                                11661 San Vicente Boulevard,
Suite 707
                                                Los Angeles, CA 90049
                                                Facsimile: (310) 473-3177

          9.       Further Assurances.

          Employee agrees to execute and deliver such further documents and
instruments and do such further acts and things as Company may reasonably
request to carry out the purposes and intents of this Agreement.

          10.      Employee Acknowledgments.

          Employee acknowledges that Employee has received a copy of this
Agreement. 

          11.      Employee’s Duties on Termination.

          In the event of termination of Employee’s employment as provided
herein, Employee agrees to deliver promptly to Company all notebooks, documents,
memoranda, reports, files, correspondence, keys and other property belonging to
Company relating to the business of Company, which are in Employee’s possession
or under Employee’s control.







6

--------------------------------------------------------------------------------





          12.      Entire Agreement of the Parties/Modification.

          This Agreement supersedes any and all agreements, either oral or
written, between the parties hereto with respect to Employee’s employment with
Company and contains all of the covenants and agreements between the parties
with respect to such employment in any manner whatsoever.  Any modification of
this Agreement will be effective only if it is in writing and signed by the
Employee and Company. 

          13.      Waiver.

          Either Party’s failure to enforce any provision or provisions of this
Agreement shall not in any way be construed as a waiver of any such provisions
or prevent that party thereafter from enforcing such provision or any other
provision of this Agreement.

          14.      Severable Provisions.

          The intent of each of Company and Employee is that the restrictions
and limitations on each of Company and Employee described herein shall apply and
be enforceable to the fullest extent allowed by law and shall under no
circumstances be terminated in full in the event that any portion of such
limitations or restrictions exceed applicable law.  In the event any court of
competent jurisdiction determines that any of the provisions hereof exceed any
applicable geographical, temporal or other legal or equitable limitations or
restrictions, then such court is hereby authorized and requested by the parties
to “blue pencil” or otherwise reform the applicable limitations and
restrictions, and this Agreement shall thereupon be deemed to be reformed, only
to the minimum extent necessary to meet such legal or equitable limitations and
restrictions.  The illegality, invalidity or unenforceability of any term or
provision of this Agreement shall have no effect on any other term or provision
of this Agreement.

          15.      Governing Law/Venue.

          This Agreement shall be governed by and construed in accordance with
the laws of the State of California.  Any legal action, suit, arbitration, or
proceeding arising from or relating to this Agreement shall be brought and
maintained in the appropriate court or arbitrator located in and with
jurisdiction over Los Angeles County, California and the parties hereby submit
to the jurisdiction thereof.

          16.      Employee’s Representations.

          Employee represents and warrants that Employee is free to enter into
this Agreement and to perform each of its terms, covenants and agreements. 
Employee represents and warrants that Employee is not restricted or prohibited,
contractually or otherwise, from entering into and performing this Agreement,
and that Employee’s execution and performance of this Agreement is not a
violation or breach of any other agreement between Employee and any other person
or entity.






7

--------------------------------------------------------------------------------





          17.      Assignment.   

          This Agreement and the respective rights and obligations hereunder may
not be assigned by either party hereto without the express written consent of
the other party, except for an assignment by Company to any successor to all or
any substantial portion of the business of Company.  This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective permitted assigns and successors by operation of law.

          18.      This Agreement.

          All references contained herein to this Agreement are intended and
shall be deemed to mean this Agreement, inclusive of and together with any
exhibits which may be appended hereto, all of which are deemed hereby to be
fully incorporated herein by reference.

          19.      Captions and Interpretations.

          Paragraph titles or captions contained herein are inserted as a matter
of convenience and for reference only, and in no way define, limit, extend or
describe the scope of this Agreement or any provision hereof.  This Agreement is
to be interpreted without regard to the draftsman.  The terms and intent of this
Agreement, with respect to the rights and obligations of Employee and Company,
shall be interpreted and construed on the express assumption that each party
participated equally in its drafting.

          20.      Agreement Survives Combination or Dissolution. 

          This Agreement shall not be terminated by any merger in which Company
is not the surviving or resulting corporation, or on any transfer of all or
substantially all of Company’s assets.  In the event of any such merger or
transfer of assets, the provisions of this Agreement shall be binding on and
inure to the benefit of the surviving business entity or the business entity to
which such assets shall be transferred.

          21.      Attorney’s Fees and Costs. 

          If any action at law or in equity is necessary to enforce or interpret
the terms of this agreement, the prevailing party shall be entitled to
reasonable attorney’s fees, costs, and necessary disbursements in addition to
any other relief to which that party may be entitled.  This provision shall be
construed as applicable to the entire Agreement.

          22.      Counterparts. 

          This Agreement may be executed in counterparts, each of which shall be
deemed to be an original, but such counterparts, when taken together, shall
constitute but one (1) Agreement.






8



--------------------------------------------------------------------------------





          IN WITNESS WHEREOF, the parties hereto, by their duly authorized
officers or other authorized signatory, have executed this Amendment as of the
date first above written.  This agreement may be signed in counterparts and
facsimile signatures are treated as original signatures.




“Company”





“Employee”



Material Technologies, Inc,
a Delaware corporation



Robert M. Bernstein,
an individual

  





  

  /s/ Joel R. Freedman                          



  /s/ Robert M. Bernstein                      

By:  Joel R. Freedman



By:  Robert M. Bernstein

Its:  Director





  





  





  /s/ William I. Berks                            





By:  William I. Berks





Its:  Director





  





  





  /s/ John Goodman                              





By:  Dr. John Goodman





Its:  Director
























9

--------------------------------------------------------------------------------